DETAILED ACTION
Applicants' arguments, filed April 20, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicant's elected Group II, claims 8-15, with traverse on February 18, 2021. Claims 1-7 withdrawn from consideration. New claims 22-23 are hereby withdrawn as being drawn to a nonelected invention. Claims 8-15 and 19-21 are under current examination.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (a combination of berberine and y-oryzanol for hyperlipidemia therapy: An hypothesis – provided via IDS dated 2/18/2021) in view of Xu (EP 0 763 362 – provided in IDS dated 2/18/2021) and Li (Integrative analysis of metabolome and gut microbiota in diet-induced hyperlipidemic rats treated with berberine compounds, Li et al. J Transl Med 14:237, 2016 - provided in IDS dated 2/18/2021).
Pan teaches a combination of only berberine and y-oryzanol for the treatment of hyperlipidemia. 
Pan does not teach the amount of the respective components to use or the addition of beeswax or sesame oil.
Xu teaches a pharmaceutical base composed of 5-25wt% beeswax and 75-95% sesame oil (p.4, whole document). The pharmaceutical base is mixed with an active drug for administration (p.2). Xu teaches the pharmaceutical base enhances the stability of the drugs and protects the drugs from contamination (p.3). The beeswax crystalizes to form a spongy substance which can be seen under a microscope (p.2). The microcrystals form a netted framework of beeswax (p.2). The crystals demonstrated in figure 1 vary in size shape some appearing barely visible at 600x magnification and others appearing quite long (i.e. >1cm). 
Xu does not teach the addition of berberine or oryzanol.
Li teaches that y-oryzanol to berberine may be administered at a ratio of 24:150 (1:6.25) (p.2). 
Li does not teach the exclusion of other compounds, such as Vitamin B6. 
It would have been prima facie obvious to one having ordinary skill in the art treating hyperlipidemia as taught by Pan to use an established pharmaceutical base to administer the active agents, such as that taught by Xu in order to enhance stability of the drugs and protect them from contamination. In doing so, it would have been prima facie obvious to include the active agent combination of in amount that provides the desired treatment against hyperlipidemia such as taught by Li. See MPEP 2144.05. The crystals taught by the prior art appear to overlap in size with the range instantly claimed. 1cm=10,000um. 10,000um/600x=~16um crystal length, which overlaps with the instantly recited ranges. Accordingly, a prima facie case of obviousness is established. 



Obviousness Remarks
Applicants argue that Pan hypothesizes that berberine and gamma-oryzanol are useful in combination for treating hyperlipidemia, but lacks a teaching of treating the claimed indication of “diabetes”. Applicants submit that a person having ordinary skill in the art would not be motivated to use the ingredients of Pan for the treatment of diabetes even though some diabetic patients are observed to have a comorbidity of hyperlipidemia. 
Examiner does not find the argument persuasive. No only do patients frequently suffer from both hyperlipidemia and diabetes, but the instant claims are drawn to a composition. Treating diabetes is merely an intended use of the claimed composition. 

Applicants argue that Examiner has provided rationale of enhanced stability of drugs and protect them from contamination at p.6 of the previous office action, but the technical problem to be solved by the instant inventors is to overcome the side effects of oryzanol and berberine hydrochloride on gastrointestinal tract. Since Xu does not teach protective effects on the GI mucosa, the rejection should be withdrawn. 
Examiner disagrees. MPEP 2144(IV) sets forth that reasoning different from Applicant’s is permissible in establishing an obviousness rejection. As such, Applicants argument that Xu does not use the ingredients for the same reason as Applicants is unpersuasive. 

Applicants argue they have excluded the vitamin B6 of Li. 
Examiner agrees. The rejection was modified to include Pan, which provides rationale to use only berberine and γ-oryzanol as active agents.  As such, Applicants argument is unpersuasive. 

Applicants argue that Table 4 provides an unexpected result of decreased GI symptoms vs administration of berberine and oryzanol tablets.
Examiner disagrees that Applicants have provided an unexpected result. Prior art document WO 03/037360, provided by Applicants in IDS dated 2/18/2021, teaches that compositions comprising beeswax, berberine and sesame oil promote the growth of mucosal cells and gastric tissue. As such, a skilled artisan formulating a composition comprising beeswax, berberine and sesame oil would have an expectation of improved GI symptoms. Accordingly, Applicants argument is unpersuasive. 

Applicants argue that Pan is merely an invitation to do further research of the combination of compounds. Since Pan teaches that oryzanol is insoluble in water and berberine has poor bioavailability and does not report efficacy, Applicants submit there are limitations to the combination and further research is needed. 
Examiner disagrees. A prior art reference may be used for all that it would have reasonably suggested to one having ordinary skill in the art. Here, a skilled artisan following the teachings of Pan and Xu would have found it prima facie obvious to combine the drug combination of Pan with the carriers of Xu in order to enhance the stability of the drugs as taught by Xu. In doing so, a skilled artisan would have had an expectation of improved GI symptoms, given the combination demonstrated regrowth of gastric tissue and mucosal cells. see WO 03/037360. For these reasons, the obviousness rejection is maintained. 


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612